DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on April 21, 2022 after final rejection of November 16, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 21, 2022 has been entered.  The Office action on currently pending claims 1, 3-10, 12-18, and 20 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Moy on May 3, 2022.

The application has been amended as follows: 
Claim 1 Ln.8: “the [heatsink]--heat sink-- formed of a flexible”
Claim 12 Ln.12: “[heatsink]--heat sink-- formed of a flexible substrate”.
Claim 12 Ln.14: “a fluid pump coupled to the at least one fluid channel and to the heat [pump]--sink--”.
Claim 18 Ln.25: ““[heatsink]--heat sink-- formed of a flexible substrate”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 12, and 18, and at least in part, because claims 1, 12, and 18 recite the limitations: 
(Claim 1): “a heat sink coupled to the first circuit board, the heatsink formed of a flexible substrate, the flexible substrate bent into a zig zag shape; a cooling fan coupled to the heat sink; and a fluid pump coupled to the at least one fluid channel and to the heat sink”.
(Claim 12): “a heat sink coupled to the first circuit board and the second circuit board, the heatsink formed of a flexible substrate, the flexible substrate bent into a zig zag shape; a cooling fan coupled to the heat sink; and a fluid pump coupled to the at least one fluid channel and to the heat sink”.
(Claim 18): “a heat sink coupled to the first circuit board and the second circuit board, the heatsink formed of a flexible substrate, the flexible substrate bent into a zig zag pattern; a cooling fan coupled to the heat sink; and a fluid pump coupled to the at least one fluid channel and to the heat sink”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 12, and 18, are believed to render said claims 1, 12, and 18, and all claims depending therefrom (claims 3-10, 13-17, and 20) allowable over the prior art references of record, taken either alone or in combination.
As noted in the final Office action of November 16, 2021, Kulik (US 6665185) is believed to be the closest prior art reference of record. Kulik discloses (Fig.1) a thermal management system comprising: a first circuit board (102 and 104), wherein the first circuit board (102 and 104) has a first circuit board dielectric layer (108- See Figure Below); a metal trace (110- See Figure Below) formed on a first surface (See Figure Below) of the first circuit board dielectric layer (108- See Figure Below) and a metal trace (112- See Figure Below) formed on a second surface (See Figure Below) opposing the first surface of the first circuit board dielectric layer; at least one fluid channel (124) formed through the first circuit board (102 and 104) along a width or length of the first circuit board (102 and 104) (Fig.1: the fluid channel 124 is formed through the layer 104 of the first circuit board 102,104 and extends along both a length and width of the first circuit board 102, 104), the at least one fluid channel (124) formed through the metal trace (112- See Figure Below) formed on the second surface of the first circuit board dielectric layer (108- See Figure Below), into the first circuit board dielectric layer (108- See Figure Below) (Fig.1: the fluid channel 124 is formed on the second surface of the first circuit board dielectric layer 108 and extends into the first circuit board dielectric layer 108) exposing the metal trace (110- See Figure Below) formed on the first surface of the first circuit board dielectric layer (108- See Figure Below) (Fig.1: the cited metal trace that is placed on the first surface of the cited first circuit board dielectric layer 108 is exposed), wherein the at least one fluid channel (124) is encapsulated (Fig.1: in the connected state, the fluid channel 124 is encapsulated/enclosed by the first PCB 102,104 and the second PCB 106); a conductive layer (See Figure Below- the side wall of the layer 110 is in the fluid channel 124); a second circuit board (106) coupled to the second surface of the first circuit board dielectric layer (108- See Figure Below) and enclosing the at least one fluid channel (124), wherein the second circuit board (106) comprises: a second circuit board dielectric layer (108- See Figure of Claims 6 and 14); and a metal trace (110-See Figure of Claims 6 and 14) formed on a first surface (See Figure of Claims 6 and 14) of the second circuit board dielectric layer (108- See Figure of Claim 6 and 14) and a metal trace formed on a second surface (See Figure of Claims 6 and 14) opposing the first surface of the second circuit board dielectric layer; and a connection channel (128) formed in the second circuit board (106) improving thermal transfer (Col.4 Lns.1-6) in the thermal management system (See Fig.1).

See next page→

    PNG
    media_image1.png
    597
    895
    media_image1.png
    Greyscale

However, Kulik fails to disclose, at least, the aforementioned allowable limitations of claims 1, 12, and 18.
The Office notes that although the remaining prior art references of record teach all of the limitations in isolation (i.e., a heat sink being coupled to the first circuit board, the heatsink being formed of a flexible substrate, the flexible substrate being bent into a zig-zag shape, a cooling fan coupled to the heatsink, and a fluid pump coupled to the at least one fluid channel and heat sink), it is believed that the combination of references would improperly arrive at the claimed invention as respectively recited in independent claims 1, 12, and 18 because the combination would involve piecemealing the references together, and thus imparting impermissible hindsight.
Therefore, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as respectively claimed in claims 1, 12, and 18.
In the amendments filed on April 21, 2022, Applicant amended the claims in order to address the claim objections made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835